                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  PETER ALPERT and
  REBECCA DRILL,                                              No. 3:14-cv-01872 (SRU)
       Plaintiffs,

          v.

  STARWOOD HOTELS & RESORTS
  WORLDWIDE, INC. and SHERATON
  OVERSEAS MANAGEMENT,
       Defendants.

                     ORDER ON MOTION FOR RECONSIDERATION

       In this personal injury suit, plaintiffs Peter Alpert and Rebeccah Drill brought claims for

negligence and loss of consortium against defendants Starwood Hotels and Resorts Worldwide,

Inc. and Sheraton Overseas Management, relating to spinal cord and other injuries sustained by

Alpert while on vacation at the Sheraton Hacienda del Mar Resort in Cabo St. Lucas, Mexico.

Compl., Doc. No. 1, at 1. Specifically, plaintiffs alleged that defendants: (1) failed to take proper

safety precautions for their beach waterfront; (2) failed to properly monitor their beach

waterfront; (3) failed to provide proper warnings pertaining to the dangerous waterfront and surf

conditions; (4) failed to properly train their management and employees in water safety; and (5)

failed to adhere to the appropriate standard of care for water safety for similar waterfront resorts.

Id. at 7–8. The threshold issue was whether Mexican or Connecticut tort law should apply. I

concluded that Mexican law applied, and that plaintiffs failed to meet the “direct and immediate

consequence” standard for causation under Mexican law. Accordingly, I granted defendants’

motion for summary judgment.
I.     Standard of Review

       The standard for granting motions for reconsideration is strict; motions for

reconsideration “will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995). Motions for reconsideration will not be granted where the party merely

seeks to relitigate an issue that has already been decided. Id. The three major grounds for

granting a motion for reconsideration in the Second Circuit are: (1) an intervening change of

controlling law, (2) the availability of new evidence, or (3) the need to correct a clear error or

prevent manifest injustice. Virgin Atlantic Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (citing 18 Charles A. Wright, Arthur R. Miller & Edward H. Cooper,

Federal Practice & Procedure § 4478).


II.    Background

        On December 25, 2012, plaintiff Peter Alpert and his wife, plaintiff Rebeccah Drill, were

staying at the Sheraton Hacienda del Mar Resort (“Resort”) located in Cabo San Lucas, Mexico.

Def’s Mem. Supp. Mot. Sum. J., Doc. No. 73-1, at 1. Alpert and Drill are residents of

Massachusetts, and the Resort is managed by Sheraton Overseas Management Corporation

through its parent company, Defendant Starwood Hotels. Id. at 1, 4; Mem. in Opp’n Def’s Mot.

Sum. J., Doc. No. 84, at 2. The Resort is a member of a property owners’ association called Cabo

del Sol, which is comprised of houses, two golf courses, and two hotels including the Sheraton

Hacienda del Mar. Mem. in Opp’n Def’s Mot. Sum. J., Doc No 84, at 4.

       There is no dispute that the waterfront at Hacienda del Mar is dangerous. Id. Defendants

admit in their answer that “[t]he surf along the coast of Cabo San Lucas is extremely dangerous”


                                                  2
and that the waterfront is unprotected and prone to dangerous waves and tides.” Def’s Answer,

Doc. No. 29, at 5. The brochure that defendants allegedly provided to Alpert upon his arrival,

which he denies receiving, states that “seasonal beach changes can result in waves that break

directly on to the beach . . . [t]hese conditions can be very dangerous because an inexperienced

person[] who . . . is unaware of the oncoming wave may be thrust ‘over the falls’ head first

directly onto the beach or into the shallow water at the sand bar . . . [which] can cause one’s head

or shoulder to strike the beach or the shallow bottom.” Mem. in Opp’n Def’s Mot. Sum. J., Doc.

No. 84, at 14.

       Alpert has been involved in water-related activities since he was young. Beth Alpert Dep.

Trans., Doc. No. 73-7, at 32–33. According to Alpert’s sister Beth Alpert, Alpert “has taken part

in activities such as swimming, sailing on lakes, water skiing, and has taught sailing to others.”

Beth Alpert Dep. Trans., Doc. No. 73-7, at 32–34. Alpert has “vacationed with his family at

beachfront resorts in locations such as Puerto Rico, Saint Kitts, Cabo, Cancun, Cape Cod,

Martha’s Vineyard, Nevis, Young Island, and Saint John.” Rebeccah Drill Dep. Trans., Doc. No.

73-9, at 22–26. According to Alpert’s wife Rebeccah Drill, the family went on a beach vacation

once each year for 15 years prior to Alpert’s injury, and they stayed at the Hacienda del Mar

Resort 10–15 years before the present incident. Id. at 24–25.

       On December 25, 2012, the date of the subject incident, Alpert went on a whale-watching

excursion with his family. Peter Alpert Dep. Trans., Doc. No. 73-10, at 22. Alpert then had lunch

with his brother Scott at the Resort, and Scott asked Alpert to accompany him to the ocean

afterwards. Id. at 24. Scott entered the water first, and was 30 seconds to one minute ahead of

Alpert. Id. at 25. Scott described the state of the water as “good rough surf.” Scott Alpert Dep.

Trans., Doc. No. 73-8, at 85. Alpert stated that he was standing in “maybe two feet of water”



                                                 3
when he saw a large wave coming toward him. Peter Alpert Dep. Trans., Doc No. 73-10, at 25–

26. Alpert “turned around so that [the wave] wouldn’t hit [him] in the face,” and was struck in

the back. Id. at 26. He began to tumble around in the surf, and his head hit the bottom of the

sand, temporarily paralyzing his arms and legs. Id. He floated face down in the water, unable to

move, and feared that he would drown. Id. Moments later several people grabbed him and pulled

him out of the water onto the sand. Id. The same wave struck Scott Alpert, but he was not

injured because he “ducked” into the ocean wave, and he was further out in the ocean than

Alpert. Scott Alpert Dep. Trans., Doc. No. 73-8, at 77–78.

        Paramedics eventually arrived at the scene and transported Alpert by ambulance to

Ameridad Hospital; Alpert was transferred to UC San Diego trauma center on December 28,

2012. Peter Alpert Dep. Trans., Doc. No. 73-10, at 43. Alpert returned to Massachusetts 11 days

later, where he was admitted to the Spaulding Rehabilitation Hospital for rehabilitation and

therapy. Pl’s Compl., Doc. No. 1, at 6. He was discharged from Spaulding after more than three

weeks, requires continued follow up medical care, and will continue to require such care for the

rest of his life. Id. Alpert’s complaint lists his injuries as blunt trauma to the head, cranial, and

cervical spine; severe abrasions to the forehead; central cord syndrome; multiple herniated discs;

severe stenosis due to edema; temporary loss of all sensation and movement from the neck

down; permanent loss of fine motor coordination in hands and feet; neurogenic bladder; loss of

sensation in bowel and bladder; and multiple dental injuries requiring treatment. Id. at 5–6.

        Plaintiffs filed the complaint in this case on December 15, 2014. Compl, Doc. No. 1. On

March 30, 2018, defendants filed a motion for summary judgment. Doc. No. 73. On June 4,

2019, plaintiffs filed a cross-motion for partial summary judgment. Doc. No. 82. I held a hearing

on August 30, 2018, taking the parties’ motions under advisement. Doc. No. 100. On October 29,



                                                   4
2018, I issued a written ruling, granting defendants’ motion for summary judgment and denying

plaintiffs’ partial motion for summary judgment. Doc. No. 103. Judgment entered on October 31,

2018. Doc. No. 105. After seeking multiple extensions, plaintiffs filed a motion for

reconsideration of the judgment and order on the motion for summary judgment on January 2,

2019. Doc. No. 109. Defendants responded on January 23, 2019. Doc. No. 111.


III.      Discussion

          Plaintiffs argue that my summary judgment ruling “failed to properly take into account

the interests of the plaintiff’s domicile, Massachusetts.” Plaintiffs’ Memorandum in Support of

their Motion for Reconsideration of the Court’s Ruling on Summary Judgment, Doc. No. 110, at

21. They further argue that I “erroneously treated defendant Starwood as if it were a Mexican

domiciliary.” Id.

          Defendants argue that I “should deny Plaintiffs’ Motion for Reconsideration because I

correctly applied the Choice of Law analysis for the jurisdiction within which this matter is

pending and the Plaintiffs failed to meet the strict standard required for reconsideration.”

Defendants’ Response to Plaintiffs’ Motion for Reconsideration of the Court’s Ruling on

Summary Judgment, Doc. No. 111, at 5.

          The standard for granting motions for reconsideration is strict. Shrader, 70 F.3d at 257. In

this case, the plaintiffs cannot point to controlling decisions or data that I overlooked. Id. Instead,

they are merely attempting to relitigate their Choice of Law arguments. Because there has been

no intervening change of controlling law, there is no new evidence, and there is no need to

correct a clear error or prevent manifest injustice, Plaintiffs’ Motion for Reconsideration is

denied.




                                                   5
IV.       Conclusion

          For the reasons set forth above, Plaintiffs’ Motion for Reconsideration, Doc. No. 109, is

denied.

          So ordered.

Dated at Bridgeport, Connecticut, this 3rd day of June 2019.


                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge




                                                   6
